Case 4:20-cv-04101-SOH-BAB Document 111                    Filed 08/20/21 Page 1 of 3 PageID #: 631




                            IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF ARKANSAS
                                    TEXARKANA DIVISION

  RANDALL MORRIS                                                                            PLAINTIFF

  v.                                      Civil No. 4:20-cv-04101

  STEVEN KING, R.N.; WARDEN JEFFIE WALKER;
  CAPTAIN GOLDEN ADAMS; DR. KEVIN MCCAIN;
  SHERIFF JACKIE RUNION; SGT. JOHN DOE; SERGEANT
  RICHARD HENDERSON; and CPL A. ELLIS                                                   DEFENDANTS

                                                 ORDER

          Before the Court is Plaintiff’s Motion for Subpoena of records from the Arkansas Jail

  Standards. (ECF No. 97). Plaintiff asks the Court to subpoena the following documents:

       1. Documents regarding standards governing inmate exercise and exercise spaces, i.e. inside,
          outside, to include frequency and duration.
       2. Documentation detailing the standards governing emergency “panic” or “duress” button or
          intercoms within lockdown cells, i.e. 23/1 protective custody, administrative segregations
          and isolation cells.
       3. Documents regarding the standards governing the frequency that sanitation is to be
          provided to inmates for the cleaning of inmate living and communal spaces to include any
          Covid-19 sanitation contingency protocols.
       4. The results of all inspections of the Miller County Detention Center from January 1, 2018
          through March 24, 2021.
       5. All complaints that have been received by the Arkansas Jail Standards concerning the
          facility, conditions, and/or management of the Miller County Detention Center since
          January 1, 2016.

          The Court finds Plaintiff’s first three requests for documentation regarding inmate exercise,

       jail panic buttons or intercoms within all cells, and cleaning standards for the jail including but

       not limited to Covid-19 protocols are relevant and proportional to Plaintiff’s claims. However,

       the remaining two requests regarding results of inspections of the MCDC from January 1,

       2018, through March 24, 2021, and complaints about the MCDC’s conditions and management

       since January 1, 2016, is too broad, overly burdensome, and not proportional to the issues in



                                                     1
Case 4:20-cv-04101-SOH-BAB Document 111                Filed 08/20/21 Page 2 of 3 PageID #: 632




     this case. The Court will limit the last two requests for results of inspections and complaints

     to the time period beginning January 1, 2020 through March 24, 2021.

         Accordingly, Plaintiff’s Motion for Subpoena of records from the Arkansas Jail Standards

     (ECF No. 97) is GRANTED in part and DENIED in part.

         The Clerk is DIRECTED to issue a subpoena to the Arkansas Jail Standards, 1515

  West 7th Street, Suite 510, Little Rock, Arkansas 72201. The subpoena should require the

  production of the following:

     1. Documents regarding standards governing inmate exercise and exercise spaces, i.e.

         inside, outside, to include frequency and duration.

     2. Documentation detailing the standards governing emergency “panic” or “duress”

         button or intercoms within lockdown cells, i.e. 23/1 protective custody, administrative

         segregations and isolation cells.

     3. Documents regarding the standards governing the frequency that sanitation is to be

         provided to inmates for the cleaning of inmate living and communal spaces to include

         any Covid-19 sanitation contingency protocols.

     4. The results of all inspections of the Miller County Detention Center from January 1,

         2020, through March 24, 2021.

     5. All complaints that have been received by the Arkansas Jail Standards concerning

         the facility, conditions, and/or management of the Miller County Detention Center

         since January 1, 2020, through March 24, 2021.

         The subpoena should be served by certified mail, return receipt requested. The records shall

     be produced by September 6, 2021, with an affidavit from the records keeper to authenticate




                                                  2
Case 4:20-cv-04101-SOH-BAB Document 111               Filed 08/20/21 Page 3 of 3 PageID #: 633




     the records. The records should be delivered to United States District Court, Western District

     of Arkansas, Pro Se Office, 500 North State Line Avenue, Room 302, Texarkana, AR 71854.

        IT IS SO ORDERED THIS 20th day of August 2021.

                                              /s/Barry A. Bryant
                                              HON. BARRY A. BRYANT
                                              UNITED STATES MAGISTRATE JUDGE




                                                 3
